Order entered September 8, 2021




                                    In The
                            Court of Appeals
                     Fifth District of Texas at Dallas

                             No. 05-21-00147-CV

                            SLD, LLP, Appellant

                                      V.

                    DALLAS COUNTY, ET AL., Appellees

              On Appeal from the 134th Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. TX-19-01904

                                   ORDER

      Before the Court is appellees’ September 7, 2021 unopposed second motion

for extension of time to file their brief.     Appellees request a forty-five-day

extension.

      We GRANT the motion and ORDER the brief be filed no later than

October 22, 2021.

                                             /s/   CRAIG SMITH
                                                   JUSTICE